Case 1:20-mj-00134-JMC Document 1-1 Filed 09/08/20 USDC Colorado Page 1 of 5




   AFFIDAVIT IN SUPPORT OF CRIMINAL COMLAINT AND PROBABLE CAUSE
                               ARREST

Your Affiant, Lyle H. Benally, being duly sworn, hereby depose and state as follows:

      1. Your Affiant has been a Special Agent (SA) with the Bureau of Indian Affairs
         (BIA), United States Department of the Interior for over four years, currently
         assigned to the Division of Drug Enforcement, and as such, is an investigative
         or law enforcement officer of the United States within the meaning of section
         2510(7) of Title 18, United States Code, that is, an officer of the United States
         who is empowered by law to conduct investigations and make arrests for
         offenses enumerated in Title 18 of the United States Code, including violations
         which occur on Indian reservations, also known as Indian Country, within the
         special Maritime and Territorial Jurisdiction of the United States.


      2. Your Affiant set forth only the facts that your Affiant believes are necessary to
         establish the required foundation for an order authorizing for an arrest warrant
         for the individual described herein. For that reason, Your Affiant has not
         included each and every known fact known to him concerning the investigation.
         The facts and circumstance detained in this affidavit were derived from the BIA
         law enforcement officers, your Affiant’s personal knowledge and/or
         observation, including witnesses, either directly or indirectly through their
         reports that are involved in this investigation.

      3. Your Affiant believes that the information set forth in this affidavit establishes
         probable cause to believe that on or about September 4, 2020, Conrad Les
         BOX, did commit the offense of 18 USC 922(g) – Possession of a Firearm or
         ammunition by a Prohibited person (Box is Convicted Felon).



                                    Probable Cause

      4. On September 4th, 10:07 p.m., United States Department of Interior, Bureau
         of Indian Affairs (BIA) - Division of Drug Enforcement, K-9 Officer Nicholas
         Jackson herein after known as PO Jackson was patrolling the Ute Mountain
         Casino & Hotel Parking Lot, located at 3 Weeminuche Drive Towaoc, Colorado
         81334, within the exterior boundaries of the Ute Mountain Ute Tribe. While
         driving through the parking lot, PO Jackson observed a 2005 Chevrolet Tahoe
         bearing a Colorado rear registration (#GOS615) (“the SUV”). PO Jackson knew
         from prior experience that the SUV belonged to Conrad Les Box (“BOX”).
         Specifically, on 03/26/2020 at 1841 hours, PO Jackson observed Box operate
         the SUV. On this same date, PO Jackson knew that BOX had evaded capture
         by law enforcement and fled into the Navajo Nation.
Case 1:20-mj-00134-JMC Document 1-1 Filed 09/08/20 USDC Colorado Page 2 of 5




      5. At the time PO Jackson observed the SUV, PO Jackson further knew that BOX
         had an active arrest warrant from BIA Case #BO19114787 (CRF Case #2019-
         2741-CR). Based on this information, PO Jackson decided to investigate
         whether BOX was operating the SUV at that time. As PO Jackson parked his
         clearly marked Canine Police Vehicle behind the SUV and exited, PO Jackson
         observed BOX (whom PO Jackson positively identified from prior involvement)
         open the driver’s door, holding what appeared to PO Jackson to be a black
         pistol in BOX’s right hand. PO Jackson observed BOX then leaned back inside
         the SUV out of PO Jackson’s view. PO Jackson observed BOX exit the SUV,
         lock the doors of the SUV, and begin operating BOX’s cellular phone as BOX
         walked towards the rear of the SUV. PO Jackson observed what appeared to
         be another person on the passenger side of the SUV, but was unable to confirm
         due to a lack of adequate light.

      6. Simultaneously, PO Jackson activated his WatchGuard Dash Camera and
         exited the patrol vehicle before making contact with BOX. PO Jackson
         approached at the rear of the SUV and said “You are under arrest”. PO Jackson
         ordered BOX to turn around and be handcuffed several times, but BOX refused
         to comply. BOX asked PO Jackson why he was under arrest and PO Jackson
         responded that he would advised after he was handcuffed. BOX continued to
         refuse to comply with multiple orders to “Get on the ground and that he was
         under arrest.” Due to PO Jackson’s prior knowledge of BOX, the presence of
         a weapon, and BOX’s non-compliance, PO Jackson aimed his police Taser at
         BOX and called for back up. Specifically, PO Jackson knew of BOX’s violent
         criminal history; namely, a conviction from 2004 for Assault on a Federal Officer
         with a Deadly Weapon, and BOX’s flight from law enforcement on 03/26/2020.
         PO Jackson knew through his training and experience; the use of a police
         Taser can make it more likely officers will apprehend suspect(s) without the risk
         of having to use deadly force. Using a Taser in this manner enhances the safety
         of the officers, innocent bystanders, and even the suspect. PO Jackson also
         took into careful consideration the following facts before deploying his Police
         Taser. At the time, it was unknown if BOX hid the firearm in the SUV or placed
         it on his person in an attempt to conceal from view. PO Jackson knew BOX had
         a violent past for assault to include his active arrest warrant for Domestic
         Violence, Disorderly Conduct, Abduction, Trespassing and Assault and Battery
         (CRF Case #2019-2741-CR).

      7. While pointing the Taser at BOX’s upper torso area, PO Jackson grabbed
         BOX’s right hand; PO Jackson knew that BOX was right handed from prior
         contact. PO Jackson gave additional verbal warnings for BOX to surrender or
         he could be Tased in the process during a lawful arrest.

      8. Without warning, BOX started to run towards the Ute Mountain Casino
         entranced, ignoring multiple orders by PO Jackson to “stop.” Based on the
         circumstances considered as a whole, PO Jackson felt he was obligated to use
Case 1:20-mj-00134-JMC Document 1-1 Filed 09/08/20 USDC Colorado Page 3 of 5




         his police Taser to apprehend BOX and discharged (2) Taser Cartridges (serial
         numbers C620PH82 & C620267R0), each cartridge being ineffective to
         incapacitate BOX. BOX fell multiple times as he ran while holding his
         waistband, which further amplified PO Jackson’s concern that BOX had a
         weapon on his person. PO Jackson continued the foot pursuit of BOX. As PO
         Jackson got closer to BOX, PO Jackson was able to deploy his department
         issued Oleoresin Capsicum (commonly known as OC Spray) directly to BOX’s
         face as he attempted to get up from one of his falls.

      9. The spray took effective, but BOX continued to run towards the “Indian Village”
         (located at the intersection of Weeminuche Drive and Morning Star Lane) area
         where multiple members of BOX’s family was gathered. PO Jackson heard
         several family members shouting and encouraging BOX to keep running and
         resist PO Jackson. The family member used profane language towards PO
         Jackson telling him to leave BOX alone. The unknown family members began
         to be hostile towards PO Jackson and surrounded PO Jackson in an attempt
         to interfere and prevent the arrest. PO Jackson outnumbered and in fear for his
         safety awaited for backup to arrive.

      10. BIA Police Officers Brian King and Denise Kee herein after known as PO King
          and PO Kee arrived on scene and assisted with dispersing the crowd of family
          members around PO Jackson. BOX removed the keys from his left pocket and
          threw them rearward, away from BIA Police Officers. An unknown female
          family member attempted to take the keys for BOX’s SUV. PO Jackson was
          able to retrieve the keys before the unknown female could obtain them.

      11. After BOX was arrested by PO King, PO King placed BOX in his patrol vehicle
          for transportation. PO Jackson returned to the SUV and in plain view on the
          driver seat was an open glass bottle of “Hennessey Cognac” (i.e. An alcoholic
          beverage). Furthermore, PO Jackson detected an odor of marijuana emitting
          from the cracked (about 2-3 inches) driver’s window. With probable cause to
          conduct a warrantless search of the SUV (based on the pistol and illegal
          narcotics), PO Jackson went to his patrol vehicle and retrieved his camera for
          photographs of the scene.

      12. During the search, PO Jackson located a black color pistol wedged in between
          the driver’s seat and the center console with rear sights and slide exposed. PO
          Jackson photographed the pistol with a Serial number that had been
          altered/obstructed or obliterated as it appeared to have been “scratched off”.

      13. The pistol was identified as a Black “Hi-Point Firearm” with the Serial Number
          Removed, Obliterated, or Altered was confirmed by PO Jackson to have (1) 45
          ACP bullet in the chamber and (8) 45 ACP rounds in the pistol magazine all
          found loaded into the pistol. Furthermore, PO Jackson located an additional
          “Hi-Point Firearm” pistol magazine containing (3) 45 ACP rounds in the center
          console.
Case 1:20-mj-00134-JMC Document 1-1 Filed 09/08/20 USDC Colorado Page 4 of 5




       14. BOX was advised of his Miranda Rights by PO Jackson as he sat in the rear of
           PO King’s patrol vehicle with the WatchGuard Dash Camera activated (video
           and audio). BOX advised he understood his rights and waived his rights. BOX
           advised he ran from PO Jackson because he knew he had an active arrest
           warrant for his arrest. BOX advised he heard PO Jackson advised him he was
           under arrest and to stop fleeing. BOX advised while speaking to his mother that
           he would plead guilty to the “gun” because he possessed it unlawfully. BOX
           advised his mother the “gun” belong to another person.

       15. BOX was apprehend and transported to the BIA Towaoc Detention Center for
           processing.

       16. Your Affiant is aware, based on training, experience, and speaking to other law
           enforcement officers, that no firearm companies manufacture firearms in the
           State of Colorado. Further, your Affiant is that “Hi-Point Firearms” are
           manufactured in the State of Ohio. Therefore, prior to being in BOX’s
           possession, the firearm described above moved across the Colorado state line.

       17. Your Affiant queried the NCIC criminal database to determine if BOX had any
           felony convictions. BOX was convicted of Felony Assault on a Federal Office
           with a Deadly Weapon in the District of Colorado in January 2004, and was
           sentenced to 18 months imprisonment, to be followed by 3 years of supervised
           release. Based on this conviction, your Affiant is aware that BOX is not
           permitted to be in possession of a firearm.


                                          CONCLUSION

Based on the investigation described above, probable cause exists to believe that on or
about September 4, 2020, Conrad Les BOX, did commit the offense of 18 USC 922(g) –
Possession of a Firearm or ammunition by a Prohibited person.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
information, knowledge, and belief.




                                          __/s/ Lyle Benally________________
                                          Lyle Benally, Special Agent
                                          Bureau of Indian Affairs
Case 1:20-mj-00134-JMC Document 1-1 Filed 09/08/20 USDC Colorado Page 5 of 5




                                         8th          Sept.
   SUBSCRIBED and SWORN before me this ______ day of ______ 2020.



   ___________________________________
   UNITED STATES MAGISTRATE JUDGE
